Citation Nr: 0825686	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  98-11 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
rheumatic myocarditis with mitral valve prolapse and chest 
pains prior to February 11, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
rheumatic myocarditis with mitral valve prolapse and chest 
pains on and after February 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and brother




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this claim in August 2000 for additional 
development.  In May 2005, the RO granted a 30 percent 
evaluation for rheumatic myocarditis with mitral valve 
prolapse and chest pains as of February 11, 2005.  The Board 
remanded this claim again in February 2006 and July 2007 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to February 11, 2005, rheumatic myocarditis with 
mitral valve prolapse and chest pains was not manifested by 
cardiac manifestations, or by a diastolic murmur with 
characteristic electrocardiogram manifestations or definitely 
enlarged heart, or by a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or cardiac dilation on echocardiogram, 
electrocardiogram or X-ray. 

2.  Since February 11, 2005, rheumatic myocarditis with 
mitral valve prolapse and chest pains has not been manifested 
by more than one episode of acute congestive heart failure in 
the past year, or by a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rheumatic myocarditis with mitral valve prolapse and 
chest pains prior to February 11, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.104, Diagnostic Code 7000 (1997 & 2007).

2.  The criteria for an evaluation in excess of 30 percent 
for rheumatic myocarditis with mitral valve prolapse and 
chest pains on and after February 11, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic 
Code 7000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Initially, the Board observes 
that the veteran's claim was filed prior to the enactment of 
the VCAA.  Nevertheless, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issues addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in January 
2003 and January 2005 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and for the appellant to submit any evidence in 
his possession that pertained to the claim.  Moreover, the 
March 1997 rating decision on appeal, the July 1998 statement 
of the case, and the June 2003 supplemental statement of the 
case  specifically informed the veteran of the both the old 
and new rating criteria which would provide a basis for an 
increased rating for his service-connected heart disability.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was informed of what how disability ratings and effective 
dates were assigned in the January 2008 supplemental 
statement of the case.  The claim was most recently 
readjudicated in the January 2008 supplemental statement of 
the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim and has been 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided, including oral testimony at a personal 
hearing.  The veteran, through his representative, has made 
specific arguments as to why the veteran is entitled to a 
higher evaluation, and has cited specific rating criteria.  
This further supports the Board's finding that the veteran 
has actual knowledge of the criteria.  Because the veteran 
has actual notice of the rating criteria and because the 
claim has been readjudicated, no prejudice exists.  There is 
not a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.   
Hence, the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each portion of the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each portion.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO has determined 
that the veteran warranted different ratings for different 
time periods, and the analysis in the following decision 
takes that into consideration.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In a June 1976 rating decision, service connection was 
granted for rheumatic myocarditis with hypertension and 
assigned a 10 percent evaluation from July 18, 1975, and a 
30 percent evaluation from February 26, 1976.  A January 1979 
rating decision reduced the evaluation to 10 percent as of 
April 1, 1979.  The disability remained at that evaluation 
until the above referenced May 2005 rating decision granted a 
30 percent evaluation effective February 11, 2005.  

While this appeal was pending the applicable rating criteria 
for heart disabilities under 38 C.F.R. § 4.104 were changed 
effective in January 1998.  The timing of this change 
requires the Board to first consider the claim under the old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether an increased rating is 
warranted under the new criteria.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Under the old criteria, a 10 percent rating was warranted for 
inactive rheumatic heart disease when there was an 
identifiable valvular lesion, slight if any dyspnea, and no 
heart enlargement.  A 30 percent rating was warranted for 
recurrence with cardiac manifestations for three years, or 
for a diastolic murmur with characteristic electrocardiogram 
manifestations, or definitely enlarged heart.  38 C.F.R. §  
4.104, Diagnostic Code 7000 (1997). 

Under the current criteria, a 10 percent evaluation 
contemplates valvular heart disease with a workload of 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, or a need for 
continuous medication.  A 30 percent rating is warranted with 
a workload of greater  than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  Id.  A 
60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2007).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to February 11, 
2005, and in excess of 30 percent since February 11, 2005.  
The reasons follow.

In considering the old criteria, prior to January 1998, the 
veteran's symptoms did not meet the criteria for the 
30 percent evaluation, as there is a lack of clinical 
evidence of cardiac manifestations, a diastolic murmur, or a 
definitely enlarged heart.  In fact, there are clinical 
records showing the veteran did not have any of these 
symptoms.  For example, a February 1996 VA outpatient 
treatment report shows a finding that the veteran had regular 
rhythm and rate without gallop, rub, or murmur.  A September 
1996 VA outpatient treatment report shows that the examiner 
diagnosed the veteran with noncardiac chest pain and noted 
that an electrocardiogram was normal.  An October 1996 VA 
outpatient treatment report includes a finding that 
significant valvular and/or coronary heart disease was 
excluded.  A February 1997 VA chest x-ray showed no cardiac 
enlargement.  Lastly, a September 1997 VA outpatient 
treatment report shows that examination of the heart revealed 
normal without murmurs.  Thus, based upon the old criteria, 
an evaluation in excess of 10 percent is not warranted.

In considering the new criteria as of January 1998, the 
preponderance of the evidence prior to February 11, 2005, is 
against a finding that the veteran's heart disorder was 
manifested by a workload of greater less than 7 METs that 
resulted in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  In this 
respect, a May 2000 VA consultation report shows the examiner 
noted the veteran had undergone a stress test in May 1999 and 
had exercised to 94 percent of his predicted maximal heart 
rate, which achieved 10.7 METs.  This in no way meets the 
criteria for a 30 percent evaluation, which MET levels are 
between 5 and 7.  

As to the other criteria under the 30 percent evaluation, the 
preponderance of the evidence prior to February 11, 2005, is 
against a finding that the veteran had dyspnea, fatigue, 
angina, dizziness, or syncope associated with the service-
connected disability or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram.  

As to the symptoms involving dyspnea, fatigue, angina, 
dizziness, or syncope, the evidence during this time period 
shows multiple complaints by the veteran of dyspnea, angina, 
and syncope; however, the Board finds that the preponderance 
of the evidence establishes that these symptoms were not 
attributable to the service-connected disability.  One of the 
purposes of the August 2000 remand was to determine which 
symptoms could be attributable to the service-connected heart 
disability, as there was evidence showing that these symptoms 
were attributable to the service-connected disability and 
evidence showing that these symptoms were specifically not 
attributable to the service-connected disability.  In 
February 2003 examination reports, there was a consensus by 
medical professionals that the veteran's complaints were not 
attributable to the service-connected heart disability.  
Rather, the symptoms were attributed to the appellant's now 
separately service connected panic disorder.  Therefore, the 
evidence shows that the appellant's symptoms of chest pain, 
dyspnea, and syncope are attributable to the service-
connected heart disability.  Hence, they are not for 
pertinent to the consideration whether a higher evaluation is 
warranted.

As to findings of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray, the clinical 
findings prior to February 2005 fail to show such symptoms.  
The veteran is not on any medication for his heart disability 
or his service-connected hypertension.  A December 1998 chest 
x-ray shows no cardiac enlargement.  April 1998 and April 
1999 VA examination reports include a diagnosis of non 
cardiac chest discomfort.  An April 1999 echocardiogram at 
that time showed left ventricular size and systolic function 
was normal with an estimated ejection fraction of 55 to 
60 percent.  Right ventricular size and function was also 
normal.  Aortic, mitral, and tricuspid valves were all 
normal, and there was no pericardial effusion seen.  The 
April 1999 examiner noted that the echocardiogram was 
negative for abnormalities, especially valvular in nature.  
He also noted that the CT scan did not show any edema or 
swelling of tissues.  He concluded that none of the veteran's 
claims could be attributable to the heart system "in any 
way."  

An August 1999 VA chest x-ray showed no cardiac enlargement.  

A December 1999 VA consultation shows that the veteran was 
seen for chest pain and shortness of breath.  The examiner 
noted that a May 1999 echocardiogram was within normal limits 
except for an abnormal left ventricular relaxation trace, and 
a May 1999 stress test was negative for ischemia.  According 
to a May 2000 VA consultation report, the examiner stated 
that a May 1999 echocardiogram showed normal cardiac chamber 
sizes, normal valve function, and normal ventricular 
function.  A May 2000 echocardiogram was determined to be 
"normal," and a September 2000 echocardiogram showed 
normally sized cardiac chambers, and cardiac valves which 
were normal in structure and motion.  The ejection fracture 
was estimated to be normal.  There was no pericardial 
effusion, and no evidence of mitral prolapse.  A September 
2000 VA echocardiogram showed that the cardiac chambers were 
normal in size, and cardiac valves were normal in structure 
and motion.  There was a normal left ventricular wall 
thickness, and the ejection fraction was estimated to be 
normal.  There was no periocardial effusion seen, and no 
evidence of mitral prolapse.  A February 2003 chest x-ray 
showed no cardiac enlargement.  In a March 2003 statement 
from a VA physician, she stated that all relevant cardiac 
testing had revealed "normal results."  While one 
echocardiogram shows an abnormal left ventricular relaxation 
trace during this time period, the preponderance of the 
evidence, part of which is described above, is against a 
finding of cardiac hypertrophy or dilatation.

The RO chose to award a 30 percent evaluation based upon 
findings in a February 11, 2005, VA examination report, where 
an echocardiogram revealed mild concentric left ventricular 
hypertrophy.  The Board must consider whether an evaluation 
in excess of 30 percent is warranted as of this date, and 
finds that the clinical findings do not show the veteran's 
heart disability meets the criteria for the 60 percent 
evaluation.  There is no evidence whatsoever that the veteran 
has had an episode of congestive heart failure.  In fact, VA 
examiners have determined the veteran's heart disability is 
asymptomatic and resolved.  See October 2006 and September 
2007 VA examination reports.  In the September 2007 VA 
examination report, the examiner estimated the veteran's METs 
to be greater than 10, which in no way warrants a 60 percent 
evaluation.  

The echocardiograms from February 2005 to the present do not 
show any evidence of left ventricular dysfunction with an 
ejection fraction of between 30 to 50 percent.  The February 
2005 echocardiogram shows normal left ventricular function 
with an ejection fraction of between 55 and 60 percent  A 
September 2007 echocardiogram shows a normal finding.  In the 
September 2007 examination report, the examiner stated the 
veteran's ejection fraction was greater than 50 percent and 
concluded that the veteran "most likely never had mitral 
valve prolapse."  As stated above, the evidence shows that 
the appellant's complaints of chest pain, dyspnea, or syncope 
are not due to the service-connected heart disability.  
Hence, the preponderance of the evidence is against a finding 
that the veteran's service-connected disability meets the 
criteria for a 60 percent evaluation.

The Board is aware that in a January 2006 informal hearing 
presentation, the veteran's representative stated that a 
December 2000 progress note showed the veteran had an 
ejection fraction of 50 percent, which the representative 
asserted would warrant a 60 percent evaluation.  The Board 
has thoroughly reviewed the record and cannot find that 
report.  Regardless, there are two echocardiograms, one in 
May 1999 and one in February 2003, that showed an ejection 
fraction estimate of 50 percent.  While the 60 percent 
evaluation contemplates an ejection fraction of between 30 to 
50 percent, it also requires a finding of left ventricular 
dysfunction with that ejection fraction.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  The overwhelming evidence in 
the claims file, which covers a period of more than 10 years, 
establishes that the veteran does not have left ventricular 
dysfunction,.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran has left 
ventricular dysfunction coinciding with an ejection fraction 
of between 30 to 50 percent to warrant a 60 percent 
evaluation at any time during the appeal period.  

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the service-connected heart disability.  The veteran has 
not required frequent hospitalization for his heart 
disability, and the manifestations of such are consistent 
with the assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluations assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for rheumatic 
myocarditis with mitral valve prolapse and chest pains prior 
to February 11, 2005, is denied.

An evaluation in excess of 30 percent for rheumatic 
myocarditis with mitral valve prolapse and chest pains on and 
after February 11, 2005, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


